Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 3, 2019

                                          No. 04-19-00414-CR

                                        IN RE Raymond DEBA

                                   Original Mandamus Proceeding 1

                                                ORDER

       On June 19, 2019, relator filed a petition for writ of mandamus. This court concludes we
do not have jurisdiction to grant relator relief; therefore, the petition for writ of mandamus is
DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 3, 2019.


                                                                  _____________________________
                                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2005CR0956 & 2005CR0716, styled The State of Texas v. Raymond Deba,
pending in the County Court at Law No. 2, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.